Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 04/15/2021, in response to the rejection of claims 1-3 from the non-final office action, mailed on 10/29/2020, by amending claims 1-3 and adding new claim 4, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “further including a peripheral area surrounding the effective area, wherein a value of a difference (D2-D1) between a distance D2 and a distance D1 is larger than 0 mm and smaller than 0.05 mm, in which out of one or more total pitch marks disposed in the peripheral area on one side of the effective area in the width direction, a total pitch mark closest to the central portion of the longitudinal direction is represented as a first total pitch mark; out of one or more total pitch marks disposed in the peripheral area on the other side of the effective area in the width direction, a total pitch mark corresponding to the first total pitch mark is represented as a second total pitch mark; wherein when the deposition mask is placed on a longitudinal flat surface with the first surface facing upward, D1 is a measured distance along the width direction between the first total pitch mark and the second total pitch mark; and wherein when the deposition mask is placed on a horizontal flat surface with the first surface facing upward and the deposition mask is pressed flat, D2 is a measured distance along the 
First, the “total pitch mark” will be examined inclusive of a well-known term in the art, such as “alignment mark”.

Second, regarding to the limitations from the “wherein a value of a difference (D2-D1)…” to the end of the claim 2,
As clearly disclosed in the applicants’ specification, the limitation defines a method for measuring a distance between two reference points on the mask (or a measuring method of bending degree of a flexible mask), in other words, the feature merely indicates difference between an initial bent status and a stretched flat status of the mask.
More specifically explaining, the “wherein when the deposition mask is placed on a longitudinal flat surface with the first surface facing upward, D1 is a measured distance along the width direction between the first total pitch mark and the second total pitch mark; and wherein when the deposition mask is placed on a horizontal flat surface with the first surface facing upward and the deposition mask is pressed flat, D2 is a measured distance along the width direction between the first total pitch mark and the second total pitch mark” represents the applicants’ Figs. 11-12.
Fig. 11 shows the bending mask is disposed on a flat table surface as an initial status, and Fig. 12 shows the bending mask on the flat surface is pressed by a pressing member 54, in order to be a stretched flat status.

Further, the distance measuring method form incorporated into the apparatus claim, which is the claimed “mask”, does not define a structural difference of the mask, thus it does not add a patentable weight to the apparatus claim, see MPEP citations below.
Because a flexible mask can have a different bending degree from zero bending, which is a flat shape, to a full bending, depending on a force provided on the mask,
the claimed “value of a difference (D2-D1)” is determined by merely changing the bending degree, as a result, the value of a difference (D2-D1) is a result effective parameter depending on bending degree, thus it does not add a patentable weight to the flexible mask. Consequently, when a mask of a prior art is a flexible mask which can have both a bent shape and a flat shape, the flexible mask will be considered being clearly capable of obtaining the value of a difference.

(2) Because the limitation of Claim 3 has same format, except the “through holes”, instead of the pitch mark of claim 2, Claim 3 will be examined with the same 
Further, emphasized again, a controllable parameter does not have a patentable weight, see the MPEP citations below.

(3) Further in regards to the “one or more total pitch marks disposed in the peripheral area on one side of the effective area in the width direction”, “one or more total pitch marks disposed in the peripheral area on the other side of the effective area in the width direction”, “one or more through holes located closest to an edge on one side of the deposition mask in the width direction”, and “one or more through holes located closest to an edge on the other side of the deposition mask in the width direction” of Claims 2-3,
The “one side”, “the other side”, “an edge on one side”, and “an edge on the other side” does not explicitly define a specific location, thus based on a broad interpretation, the side and the other side can be defined at any position, as long as they are opposite.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

First, the amendment “in which out of one or more total pitch marks disposed in the peripheral area on one side of the effective area in the width direction, a total pitch mark closest to the central portion of the longitudinal direction is represented as a first total pitch mark; out of one or more total pitch marks disposed in the peripheral area on the other side of the effective area in the width direction, a total pitch mark corresponding to the first total pitch mark is represented as a second total pitch mark” is not changed from the previous format of the claim. It appears to merely change the arrangement order of the limitations.
Emphasized again, the claim 2 is not written in a way that a person of ordinary skill can easily understand. The examiner respectfully requests to appropriately amend the language in a concise and clear way, such as:
“further including a peripheral area surrounding the effective area and a plurality of total pitch marks disposed in the peripheral area,
wherein a total pitch mark of the plurality of total pitch marks disposed on one side of the effective area in the width direction and closest to the central portion of the longitudinal direction is represented as a first total pitch mark; and a total pitch mark of the plurality of total pitch marks disposed on the other side of the effective area in the width direction and corresponding to the first total pitch mark is represented as a second total pitch mark; and
wherein when the deposition mask is placed on a longitudinal flat surface with the first surface facing upward, D1 is a measured distance along the width direction between the first total pitch mark and the second total pitch mark; and wherein when the 
a value of a difference (D2-D1) between a distance D2 and a distance D1 is larger than 0 mm and smaller than 0.05 mm.

Second, in the “wherein when the deposition mask is placed on a longitudinal flat surface with the first surface facing upward” and “wherein when the deposition mask is placed on a horizontal flat surface with the first surface facing upward and the deposition mask is pressed flat”;
Does “a horizontal flat surface” is different from “a longitudinal flat surface”? According to the applicants’ Figs. 11-12, the mask is disposed on the same flat surface and only the bend mask is flattened by pressing. Therefore, the flat surfaces will be examined as the same flat surface.

Third, it is not clear “the deposition mask is pressed flat”. For the purpose of “pressed flat”, does the mask require addition structural component? If so, is the structural component a part of the mask or not? As discussed in the claim interpretation above, the limitation appears not to be a structural part of the mask used in deposition.
The limitation will be examined based on the interpretation discussed in the claim interpretation above.



(2) Because the limitation of Claim 3 has same format, except the “through holes”, instead of the pitch mark of claim 2, Claim 3 has the same issues as the claim 2 above. See the “first”, “second” and “third” of item (1) above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikehara (JP 2008-196002, filed in IDS, hereafter ‘002).
Regarding to Claim 1, ‘002 teaches:
The vapor deposition mask 10 has a constitution that a plurality of chips 20 are mounted on a support substrate 30 (Fig. 2, English abstract and translation filed in IDS, the claimed “A deposition mask used in depositing a depositing material onto a deposition target substrate”);
Fig. 2 shows the chip 20 of the mask 10 faces the substrate 200, therefore, the upper surface of the mask 10 is a first surface and the lower surface is a second surface (the claimed “comprising a first surface facing to the deposition target substrate, and a second surface opposite to the first surface”);
Fig. 3 shows plural openings 32 (or plural openings 22), thus there exists a region having the plural openings in a longitudinal direction, and Fig. 3 shows the mask and a width direction orthogonal to the longitudinal direction”);
A center portion thereof is deflected upwardly (English abstract, note Fig. 7 shows a degree of the warpage is largest in a central portion, the claimed “wherein: at least in a central portion of the longitudinal direction, the deposition mask is warped to be convex on the first surface in a cross section in the width direction, and the extent to which the deposition mask is warped is largest in the central portion”).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikehara (JP 2010-185107, filed in IDS, hereafter ‘107).
Regarding to Claim 1, ‘107 teaches:
vapor deposition mask 40 (Fig. 2, English abstract and translation filed in IDS, the claimed “A deposition mask used in depositing a depositing material onto a deposition target substrate”);
Fig. 5a shows the lower surface of the mask 40 faces the substrate 200, thus the lower surface of the mask 10 of Fig. 5 is a first surface and the upper surface is a second surface (the claimed “comprising a first surface facing to the deposition target substrate, and a second surface opposite to the first surface”);
and a width direction orthogonal to the longitudinal direction”);
The center portion 40c located between the end portions 40a and 40b is bent downward in the vapor deposition mask 40 ([0038] of the English translation, note Fig. 5 or 6 shows a degree of the warpage is largest in a central portion, the claimed “wherein: at least in a central portion of the longitudinal direction, the deposition mask is warped to be convex on the first surface in a cross section in the width direction, and the extent to which the deposition mask is warped is largest in the central portion”).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. (US 20070184195, hereafter ‘195, JP 2007-207632, hereafter ‘632, or CN 101013274, hereafter ‘274, all filed in IDS).
Regarding to Claim 1, ‘195, ‘632, or ‘274 teaches:
The mask deposition is a pattern film formation method in which, with a mask in contact with the film-formation side of a substrate, deposition substances evaporated from a deposition source are deposited through the mask at predetermined positions 
20 a mask ([0029], note Fig. 1 shows upper surface of the mask 20 faces the substrate 10, therefore, the upper surface of the mask 10 is a first surface and the lower surface is a second surface (the claimed “comprising a first surface facing to the deposition target substrate, and a second surface opposite to the first surface”);
The mask pattern (openings) 20a (Fig. 4, [0053], thus there exists a region having the plural openings in a longitudinal direction, and Fig. 4 shows the mask has a polygonal shape, thus any length can be interpreted as a length or width, in Fig. 4, an orthogonal direction to the longitudinal direction is a width direction (the claimed “wherein: the deposition mask includes: an effective area in which a plurality of through holes are formed; and a longitudinal direction in which one or more of the effective areas are arranged along the longitudinal direction; and a width direction orthogonal to the longitudinal direction”);
the mask 20 is held, in such a way as to be bent in a convex fashion with respect to the substrate 10 ([0039], note Fig. 1B shows a degree of the warpage is largest in a central portion, the claimed “wherein: at least in a central portion of the longitudinal direction, the deposition mask is warped to be convex on the first surface in a cross section in the width direction, and the extent to which the deposition mask is warped is largest in the central portion”).

Claim Rejections - 35 USC § 103

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002, ‘107, ‘195, ‘632 or ‘274.
Regarding to Claim 2,
Based on the mask drawings of ‘002, ‘107, ‘195, ‘632 or ‘274, there exists an area surrounding the area having plural openings (the claimed “further including a peripheral area surrounding the effective area”);
Alignment marks 24, 33, 34 ([0027] of the English translation of ‘002, see also alignment marks 20b of ‘195, [0042], note even if some references do not explicitly show the alignment marks, it is well-known in the art to have the plural alignment marks in a peripheral region, thus the masks of all the references would have plural marks around the pattern holes in the width and length directions and also two of the plural marks would have disposed close to the central portion (the claimed “in which out of one or more total pitch marks disposed in the peripheral area on one side of the effective area in the width direction, a total pitch mark closest to the central portion of the longitudinal direction is represented as a first total pitch mark; out of one or more total pitch marks disposed in the peripheral area on the other side of the effective area in the width direction, a total pitch mark corresponding to the first total pitch mark is represented as a second total pitch mark”);
All the mask drawings of ‘002, ‘107, ‘195, ‘632 or ‘274 shows two status of the mask including at a flat shape and at a bent shape, thus a distance between the two alignment marks in a status at a flat shape is D2, and a distance between the two marks wherein when the deposition mask is placed on a longitudinal flat surface with the first surface facing upward, D1 is a measured distance along the width direction between the first total pitch mark and the second total pitch mark; and wherein when the deposition mask is placed on a horizontal flat surface with the first surface facing upward and the deposition mask is pressed flat, D2 is a measured distance along the width direction between the first total pitch mark and the second total pitch mark”).

Further, because the bent status intrinsically makes the distance between the two marks smaller than the distance at the flat status, D2 is intrinsically larger than D1, as a result the difference between the distance is at least larger than 0 mm (the claimed “wherein a value of a difference (D2-D1) between a distance D2 and a distance D1 is larger than 0 mm”).

Consequently, all the references ‘002, ‘107, ‘195, ‘632 or ‘274 clearly teaches all the limitations of Claim 2, except the “and smaller than 0.05 mm”.

However, all the mask drawings of ‘002, ‘107, ‘195, ‘632 or ‘274 shows the mask has both flat shape and bent shape, thus the mask of the references is sufficiently flexible to have various bending degree, and depending on the bending degree, the distance can be varied, see the claim interpretation above.



Regarding to Claim 3,
Claim 3 has the same structure of the claim 2, except the “through holes”, instead of the “total pitch marks” of Claim 2.
In a similar way of the claim 2 rejection, because all the masks of ‘002, ‘107, ‘195, ‘632 or ‘274 has plural through holes, such as alignment marks, fastener holes, or etc., thus the masks of all the references would have plural holes in the width and length directions and also two of the plural holes would have disposed close to the central portion (the claimed “in which out of one or more through holes located closest to an edge on one side of the deposition mask in the width direction, a through hole closest to the central portion of the longitudinal direction is represented as a first through hole; out of one or more through holes located closest to an edge on the other side of the deposition mask in the width direction, a through hole having a shortest separation 
All the mask drawings of ‘002, ‘107, ‘195, ‘632 or ‘274 shows two status of the mask including at a flat shape and at a bent shape, thus a distance between the two holes in a status at a flat shape is D2, and a distance between the two holes in a status at a bent shape is D1, the claimed “wherein when the deposition mask is placed on a longitudinal flat surface with the first surface facing upward, D1 is a measured distance along the width direction between the first through hole and the second through hole; and wherein when the deposition mask is placed on a horizontal flat surface with the first surface facing upward and the deposition mask is pressed flat, D2 is a measured distance along the width direction between the first through hole and the second through hole”).

Further, because the bent status intrinsically makes the distance between the two holes smaller than the distance at the flat status, D2 is intrinsically larger than D1, as a result the difference between the distance is at least larger than 0 mm (the claimed “wherein a value of a difference (D2-D1) between a distance D2 and a distance D1 is larger than 0 mm”).

Consequently, all the references ‘002, ‘107, ‘195, ‘632 or ‘274 clearly teaches all the limitations of Claim 3, except the “and smaller than 0.05 mm”.



Therefore, even if the reference ‘002, ‘107, ‘195, ‘632 or ‘274 does not explicitly teach the claimed distance “and smaller than 0.05 mm”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have bend the holes of the reference ‘002, ‘107, ‘195, ‘632 or ‘274, such that a difference between a distance of the two holes at bent status and a distance of the two holes at flat status is smaller than 0.05 mm, for the purpose of providing a proper bending degree to prevent damage of the mask from bending force, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 4,
The mask of the reference ‘002, ‘107, ‘195, ‘632 or ‘274 has central portion and end portion (the claimed “wherein the deposition mask includes the central portion and end portions”), but the reference is silent about flat ends.
However, even if the reference ‘002, ‘107, ‘195, ‘632 or ‘274 does not explicitly teach the claimed “the end portions are flat”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the ends to be flat, for the purpose of providing mounting surface, such as .

Response to Arguments
Applicants’ arguments filed on 04/15/2021 have been fully considered but they are not persuasive.
In regards to the 112 rejection of claims, applicants argue that the rejection is believed overcome by the amended claim set submitted, see the item 1 of page 6. 
This argument is found not persuasive. 
The amendment still raises indefinite issue, thus the rejection is maintained. Further the examiner clearly provide a proper form. It is respectfully requested to amend it in a similar way like the form that the examiner provided.

In regards to the 35 USC102 rejection of claim 1, applicants argue that this structural feature ensures that, when the deposition mask is pressed to contact the deposition target substrate, the contact begins at the central portion of the deposition mask and moves outwardly in the longitudinal and width directions toward the ends and edges of the deposition mask, respectively. Consequently, this prevents wrinkling of the deposition mask and ensures uniform, complete contact with the deposition target substrate along the entire length and width of the deposition mask. This uniform, complete contact maximizes the efficacy of the deposition process. None of the applied references discloses or even remotely suggests this structural feature now recited in claim 1. Specifically, each of the applied references discloses a deposition mask that is st paragraph of page 12. 
This argument is found not persuasive. 
First, the feature “when the deposition mask is pressed to contact the deposition target substrate, the contact begins at the central portion of the deposition mask and moves outwardly in the longitudinal and width directions toward the ends and edges of the deposition mask, respectively” is NOT the applicants’ invention, BUT it is intrinsic function of the bending mask.
In other words, when a flexible bending mask is pressed by a flat substrate, the contact force intrinsically begins at the convex shaped central portion of the flexible bending mask and the force moves outwardly in the longitudinal and width directions toward the ends and edges of the mask, for instance, see Fig. 7(c) of ‘002 showing bending mask 10 and Fig. 7(d) showing the bending mask contacting the flat substrate 200, and further see Fig. 5(a)-(b) of ‘107 showing a bending mask 40 contacting flat substrate 200.

Second, each of the applied references clearly discloses the extent to which the deposition mask is warped is largest in the central portion of the longitudinal direction, see gap differences between the mask and a flat surface at a central portion and an 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718